CLARK, Judge.
The defendant maintained, in connection with his motor vehicle service station, a coin-operated car wash for profit. Those who entered and used the premises for the purpose of washing vehicles were invitees; to them defendant owed the duty to use ordinary care to maintain the premises, in a condition reasonably safe for use in the washing of their cars; and it had the duty to warn them against dangers, which it knew or should have discovered, and which were not readily apparent to such observation as the invitees reasonably expected. Hedrick v. Tigniere, 267 N.C. 62, 147 S.E. 2d 550 (1966)..
In the final mandate relating to the first issue, thé trial court instructed the jury that “if the plaintiff . . . has satisfied you by the greater weight of the evidence that at the time and place complained of that the defendant was negligent in that, as the plaintiff contends to you, there was a duty on his part to *648give her some instructions in this car wash No. 1 when she drove in to wash her car or that there was too much pressure on the hose for her on this day in question and this pressure caused her to be stricken in the eye by this nozzle and that the equipment was not in proper working order, ...”
The defendant assigns as error this instruction, contending that the judge did not explain the law arising on the evidence as to a material aspect of the case in compliance with G.S. 1A-1, Rule 51. In our opinion there was error in two aspects of this instruction. First, the evidence was not sufficient to support a finding that defendant was negligent in using too much water pressure on the hose. Obviously, there had to be sufficient water pressure for the customers to effectively wash their cars. Plaintiff had no trouble in controlling the hose under pressure when it was in her grasp. The spray nozzle jumped out of its holster under pressure only because it was not designed or intended to be placed in the holster under pressure. In the exercise of reasonable care the defendant should have instructed its customers to remove the spray nozzle from its holster before switching on the water and to switch off the water after washing and before placing it back in- the holster. Defendant failed to do this in the stall used by the plaintiff. Second, the instruction that the jury could find negligence in that “the equipment was not in proper working order” is so broad and general in scope that it does not properly limit jury considerations to the negligence which is supported by the evidence. The plaintiff offered evidence which tended to show that there was no switch in the stall for cutting off the water pressure. We find that the evidence would support jury findings of negligence in that the defendant (1) failed to post operating instructions in the stall used by plaintiff, and (2) failed to provide a water pressure control switch in the stall. The instruction to the jury on the first issue should have been so limited and so applied to the evidence in the case.
Defendant also assigns as error the instruction of the court that in awarding damages the jury might consider any blemishes or scars which tend to mar the plaintiff’s appearance. This instruction is not supported by the evidence. Though plaintiff’s evidence tended to show that she had a laceration of the eyeball which required three stitches, there was no evidence that a scar or blemish tending to mar her appearance resulted therefrom. Instructions on elements of damages are not proper *649if the evidence does not reveal a basis for such an award. Short v. Chapman, 261 N.C. 674, 136 S.E. 2d 40 (1964) ; and Brown v. Neal, 283 N.C. 604, 197 S.E. 2d 505 (1973).
For prejudicial error as indicated, we order a
New trial.
Judges Britt and Parker concur.